DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 1, 11, and 19 have been amended by Applicant. No claims have been cancelled or added. Claims 1-20 are currently pending. 

Response to Arguments
Claim Rejections under 35 U.S.C. 101
Applicant’s arguments, regarding the rejection of claims 1-7, 9-17, and 19-20 (as amended) under 35 U.S.C. 101, filed 09/07/2022, have been fully considered and are persuasive.  The rejection of claims 1-7, 9-17, and 19-20 (as amended) under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections under 35 U.S.C. 103
The rejection of claims 1-8 and 11-18 (as amended) under 35 U.S.C. 102 has been maintained herein.
The rejection of claims 9-10 and 19-20 (as amended) under 35 U.S.C. 103 has been maintained herein. 
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wolf does not disclose "training the first machine learning model as a function of the first training set, first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label... [and] training the second machine learning model as function of a second training set, said second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label." Further, the above-quoted language does not disclose that an alleged machine learning mechanism is trained using training data comprising "training the first machine learning model as a function of the first training set, first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label... [and] training the second machine learning model as function of a second training set, said second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label," as recited by claim 1 (as amended).
  
	Examiner respectfully disagrees with Applicant’s arguments above as they are directly contradicted by the Wolf reference itself. A further inspection of Wolf reveals that it discloses that training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service (Wolf, Col. 3, lines 12-15). Also, Wolf further discloses the term “machine learning” may refer to one or more programs that learns to model the relationship between variables from the training data it receives. For example, a machine learning mechanism may build, modify or otherwise utilize a model that is created from example inputs and makes predictions or decisions using the model. In the current example, a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning (Wolf, Col. 7, lines 30-40).
	Based on the foregoing, Examiner has understood that Wolf anticipates the argued limitations. Hence, the rejection of claims 1-8 and 11-18 (as amended) has been maintained herein under 35 U.S.C. 102. 
	For the at least same reasons provided as to claim 1, the rejection of claims 9-10 and 19-20 has also been maintained herein under 35 U.S.C. 103.
Claim Objections
Claim 1 (as amended) is objected to because of the following informalities:  
In claim 1, typographical error – missing the word “model” after “a second machine learning”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolf et al. (U.S. Patent No. 11183080).
Regarding claim 1, Wolf teaches a system for generating an alimentary instruction set identifying a nutrition plan, comprising: 
a computing device (Wolf, Col. 3, lines 58-67, teaches program modules that execute on one or more computing devices.); 

a diagnostic engine operating on the computing device, wherein the diagnostic engine is configured to: 

receive information related to a biological extraction and physiological state of a user; generate a diagnostic output based upon the information related to the biological extraction and physiological state of the user, wherein generating the diagnostic output comprises (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 14-23, further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39, further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate the nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 

identifying, by a first machine learning model operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, wherein identifying further comprises: training the first machine learning model as a function of the first training set, the first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutrition service can take objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculate target outcomes or ranges for two or more biomarkers.; Wolf, Col. 1, lines 60-teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone body ratios, IL-6 inflammation markers, hunger, fullness, and the like; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service.).; and 
identifying the condition of the user as a function of the first machine learning model and the biological extraction (Col. 7, lines 30-40 teaches the term “machine learning” may refer to one or more programs that learns to model the relationship between variables from the training data it receives. For example, a machine learning mechanism may build, modify or otherwise utilize a model that is created from example inputs and makes predictions or decisions using the model. In the current example, a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning.);
identifying, by a second machine learning [model] operating on the computing device, nutrition related to the identified condition of the user as a function of the identified condition of the user and a second training set, wherein identifying further comprises: training the second machine learning model as a function of the second training set, the second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service. ); and 
	identifying the nutrition related to the identified condition of the user as a function of the second machine learning model and the identified condition (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service.; Col. 7, lines 30-40 teaches the term “machine learning” may refer to one or more programs that learns to model the relationship between variables from the training data it receives. For example, a machine learning mechanism may build, modify or otherwise utilize a model that is created from example inputs and makes predictions or decisions using the model. In the current example, a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning.); and 

an alimentary instruction set generator operating on a computing device, wherein the alimentary instruction set is configured to: generate a nutrition plan as a function of the diagnostic output, said nutrition plan including the nutrition related to the identified condition of the user (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 2, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the diagnostic engine is further configured to receive, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user (Wolf, Col. 2, lines 13-15, teaches the health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 16-25 teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For example, the individual may wear a continuous glucose meter that monitors blood glucose levels often; Wolf, Col. 2, lines 26-41 further teaches an individual may also input data into one or more software applications that can be utilized. For example, an individual may input test data determined from one or more tests such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources such as but not limited to an individual, a lab, a doctor, an organization, or some other data source.).


Regarding claim 3, Wolf teaches all of the limitations of claim 2, and Wolf further teaches wherein the input further comprises an element of user health history data (Wolf, Col. 7-8, lines 61-67 and lines 1-3, teach receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


Regarding claim 4, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein information relating to the biological extraction further comprises data obtained from a wearable device containing a sensor (Wolf, Col. 2, lines 16-25, teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like. The individual may also wear a continuous glucose meter that monitors blood glucose levels often by measuring levels of glucose in interstitial fluid.; Wolf, Col. 7-8, lines 61-67 and lines 1-3 further teaches receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


Regarding claim 5, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein information relating to the biological extraction further comprises a self-assessment completed by the user containing a previous dietary intake (Wolf, Col. 2, lines 13-15, teaches health data might be obtained through self-reporting.; Wolf, Col. 2, lines 31-41, further teaches an individual may also input data into one or more software applications (or provide the data some other way) that can be utilized. For example, a user may enter the food they had during a meal, how much they slept, how hungry they are, how they feel, what medication they take, and the like.).


Regarding claim 6, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the alimentary instruction set generator is further configured to identify foods contained within the nutrition plan as a function of a user preference, wherein the user preference indicates a dietary restriction of the user (Wolf, Col. 3, lines 18-41 teaches the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 10, lines 54-65, further teaches determining how a variety of different foods meet the objectives, constraints, and preferences when generating the personalized nutritional recommendations).


Regarding claim 7, Wolf teaches all of the limitations of claim 1, and Wolf further teaches wherein the alimentary instruction set generator is further configured to identify within the nutrition plan nutrition targets for the user based on the identified condition of the user (Wolf, Paragraph Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 13, lines 35-41, further teaches for example, for an individual that desires blood glucose to stay below a target level, one of the objectives may be to limit a blood glucose response to a predefined level. The objectives can also include other objectives, such as but not limited to weight loss, gut microbiome targeting, triglycerides, and the like.; Wolf, Col. 11, lines 39-46 teaches the nutrition service is configured to provide an individual with personalized food choices. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 8, Wolf teaches all of the limitations of claim 1, and Wolf further  teaches wherein the alimentary instruction set generator is further configured to: receive a user input from a user client device wherein the user input identifies a food preference of the user; and generate the nutrition plan utilizing the food preference of the user and wherein the nutrition plan contains recommended meal options based on the food preference (Wolf, Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.).

	Regarding claim 11, Wolf teaches a method for generating an alimentary instruction set identifying a nutrition plan, comprising: 

receiving, by a diagnostic engine operating on a computing device, information related to a biological extraction and physiological state of a user; generating, by the diagnostic engine operating on the computing device, a diagnostic output based upon the information related to the biological extraction and physiological state of the user, wherein the generating the diagnostic output comprises   (Wolf, Col. 2, lines 11-13, teaches health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 14-23, further teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual; Wolf, Col. 2, lines 24-39, further teaches an individual may also provide data that may be utilized to predict the target values and/or changes to the target values and generate the nutritional recommendations using other devices such as blood glucose monitors, finger pricks which in some examples are used with dried blood spot cards, blood pressure monitors, and the like. As another example, an individual may input test data determined from one or more tests, such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources, such as but not limited to from one or more of an individual, a lab, a doctor, an organization, and/or some other data source.): 
identifying, by a first machine learning model operating on the computing device, a condition of the user as a function of the information related to the biological extraction and physiological state of the user and a first training set, wherein identifying further comprises: training the first machine learning model as a function of the first training set, the first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label (Wolf, Col. 6, lines 30-34, teaches the nutrition service can take objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculate target outcomes or ranges for two or more biomarkers.; Wolf, Col. 1, lines 60-teaches a “biomarker” or biological marker generally refers to a measurable indicator of some biological state or condition associated with an individual. Stated another way, a biomarker may be anything that can be used as an indicator of particular disease state or some other physiological state of an organism. A biomarker can typically be measured accurately (either objectively or subjectively) and the measurement is reproducible (e.g., blood glucose, triglycerides, insulin, ketone body ratios, IL-6 inflammation markers, hunger, fullness, and the like; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service.).; and 
identifying the condition of the user as a function of the first machine learning model and the biological extraction (Col. 7, lines 30-40 teaches the term “machine learning” may refer to one or more programs that learns to model the relationship between variables from the training data it receives. For example, a machine learning mechanism may build, modify or otherwise utilize a model that is created from example inputs and makes predictions or decisions using the model. In the current example, a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning.);
identifying, by a second machine learning model operating on the computing device, nutrition related to the identified condition of the user as a function of the identified condition of the user and a second training set, wherein identifying further comprises: training the second machine learning model as a function of the second training set, the second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label (Wolf, Col. 3, lines 18-41, teaches “In some examples the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.”; Wolf, Col. 12, lines 14-32 teaches the nutrition service utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service. ); and 
	identifying the nutrition related to the identified condition of the user as a function of the second machine learning model and the identified condition (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.; Wolf, Col. 3, lines 12-15, teaches  the training data is utilized to train one or more machine learning mechanisms that can be used by the prediction service and/or the nutrition service.; Col. 7, lines 30-40 teaches the term “machine learning” may refer to one or more programs that learns to model the relationship between variables from the training data it receives. For example, a machine learning mechanism may build, modify or otherwise utilize a model that is created from example inputs and makes predictions or decisions using the model. In the current example, a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning.); and 

 generating, by an alimentary instruction set generator operating on the computing device, a nutrition plan as a function of the diagnostic output, said nutrition plan including the nutrition related to the identified condition of the user  (Wolf, Col. 6, lines 3-11 the nutrition service is configured to provide an individual with personalized nutritional recommendations such as a meal plan. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).


Regarding claim 12, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein receiving information relating to the biological extraction further comprises receiving, from a user client device operated by a user, an input containing information relating to the biological extraction and the physiological state of the user generated by the user (Wolf, Col. 2, lines 13-15, teaches the health data might be obtained through testing, self-reporting and the like; Wolf, Col. 2, lines 16-25 teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For example, the individual may wear a continuous glucose meter that monitors blood glucose levels often; Wolf, Col. 2, lines 26-41 further teaches an individual may also input data into one or more software applications that can be utilized. For example, an individual may input test data determined from one or more tests such as urinalysis test strips, blood test strips, and the like. The test data may come from different sources such as but not limited to an individual, a lab, a doctor, an organization, or some other data source.).

Regarding claim 13, Wolf teaches all of the limitations of claim 12, and Wolf further teaches wherein receiving the input further comprises receiving an element of user health history data (Wolf, Col. 7-8, lines 61-67 and lines 1-3, teach receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


	Regarding claim 14, Wolf teaches all of the limitations of claim 11, and Wolf further teaches  wherein receiving information relating to the biological extraction further comprises data obtained from a wearable device containing a sensor (Wolf, Col. 2, lines 16-25, teaches in some examples, the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like. The individual may also wear a continuous glucose meter that monitors blood glucose levels often by measuring levels of glucose in interstitial fluid.; Wolf, Col. 7-8, lines 61-67 and lines 1-3 further teaches receiving data such as health data that can include but is not limited to microbiome data, triglyceride data, glucose data, blood data , wearable data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., height, weight, medical history, . . . ), nutritional data , and other data.).


	Regarding claim 15, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein receiving information relating to the biological extraction further comprises a self-assessment completed by the user containing a previous dietary intake (Wolf, Col. 2, lines 13-15, teaches health data might be obtained through self-reporting.; Wolf, Col. 2, lines 31-41, further teaches an individual may also input data into one or more software applications (or provide the data some other way) that can be utilized. For example, a user may enter the food they had during a meal, how much they slept, how hungry they are, how they feel, what medication they take, and the like.).

	
	Regarding claim 16, Wolf teaches all or the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises identifying foods contained within the nutrition plan as a function of a user preference wherein the user preference indicates a dietary restriction of the user (Wolf, Col. 3, lines 18-41 teaches the nutrition service takes objectives (e.g., reduce weight, avoid high blood glucose levels, avoid cardiovascular disease, move the microbiome towards a target microbiome . . . ) and calculates target outcomes or ranges for two or more biomarkers. The nutrition service utilizes the predictions to generate the nutritional recommendations based on the objectives, preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 10, lines 54-65, further teaches determining how a variety of different foods meet the objectives, constraints, and preferences when generating the personalized nutritional recommendations).



	Regarding claim 17, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises identifying within the nutrition plan nutrition targets for the user based on the identified condition of the user (Wolf, Paragraph Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.; Wolf, Col. 13, lines 35-41, further teaches for example, for an individual that desires blood glucose to stay below a target level, one of the objectives may be to limit a blood glucose response to a predefined level. The objectives can also include other objectives, such as but not limited to weight loss, gut microbiome targeting, triglycerides, and the like.; Wolf, Col. 11, lines 39-46 teaches the nutrition service is configured to provide an individual with personalized food choices. As such, an individual may be able to reduce weight, improve their metabolism and microbiome, avoid obesity and improve health outcomes including diseases such as cardiovascular disease, type 2 Diabetes, metabolic syndrome and the like more effectively as compared to following nutritional recommendations aimed at the general population.).

Regarding claim 18, Wolf teaches all of the limitations of claim 11, and Wolf further teaches wherein generating the nutrition plan further comprises: receiving a user input from a user client device wherein the user input identifies a food preference of the user; and generating the nutrition plan utilizing the food preference of the user and wherein the nutrition plan contains recommended meal options based on the food preference of the user (Wolf, Col. 12, lines 14-32 teaches the nutrition manager may utilize the machine learning mechanism to generate nutritional recommendations based on the objectives of the meals relative to the biomarkers (e.g., keep glucose triglycerides and insulin within these specified ranges, move the microbiome to a target microbiome . . . ), preferences from the user (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. in view of Brown (US 20040116780 A1).

Regarding claim 9, Wolf teaches all of the limitations of claim 1. Wolf teaches, at Col. 14, lines 18-24, that the recommendation data of the foods/meals is provided. In some examples, the recommendation data is provided via a user interface 104 that is displayed on a display associated with the computing device 102. In other configurations, the recommendation data can be included in an email, or some other electronic communication that is delivered to the user. However, Wolf does not clearly or distinctly disclose wherein the alimentary instruction set generator is further configured to: recommend a meal containing ingredients identified for the user within the nutrition instruction set; and transmit identification of the ingredients contained within the meal to a server associated with a physical performance entity; and coordinate with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set. 

	Nevertheless, Brown teaches wherein the alimentary instruction set generator is further configured to: recommend a meal containing ingredients identified for the user within the nutrition instruction set; and transmit identification of the ingredients contained within the meal to a server associated with a physical performance entity; and coordinate with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]). 


Regarding claim 10, Wolf teaches all of the limitations of claim 1, however, Wolf does not distinctly disclose  wherein the computing device is further configured to: transmit, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance instruction set identifies the nutrition plan and wherein the physical performance entity is configured to deliver the nutrition plan to the user (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]).


	Regarding claim 19, Wolf teaches all of the limitations of claim 11. Wolf teaches, at Col. 14, lines 18-24, that the recommendation data of the foods/meals is provided. In some examples, the recommendation data is provided via a user interface 104 that is displayed on a display associated with the computing device 102. In other configurations, the recommendation data can be included in an email, or some other electronic communication that is delivered to the user. However, Wolf does not clearly or distinctly disclose wherein generating the nutrition plan further comprises: recommending a meal containing ingredients identified for the user within the nutrition instruction set; transmitting the ingredients contained within the meal to a server associated with a physical performance entity; and coordinating with the physical performance entity delivery to the user of the ingredients identified for the user within the nutrition instruction set.

	Nevertheless, Brown teaches wherein generating the nutrition plan further comprises: recommending a meal containing ingredients identified for the user within the nutrition instruction set; transmitting the ingredients contained within the meal to a server associated with a physical performance entity; and coordinating with the physical performance entity the delivery to the user of the ingredients identified for the user within the nutrition instruction set (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).

	Regarding claim 20, Wolf teaches all of the limitations of claim 11, however, Wolf does not distinctly disclose further comprising: transmitting, by the computing device, a physical performance instruction set to a server associated with a physical performance entity wherein the physical performance instruction set identifies the nutrition plan and wherein the physical performance entity is configured to deliver the nutrition plan to the user (Brown, Paragraph [0051] teaches program server 22 determines a meal or diet plan for each patient. The program server then generates a food list according to the determined meal or diet plan and sends it to the delivery system. The delivery system prepares a food order according to the food list, delivers the food order to the patient and send information regarding the food order to the program server 22.; Brown, Paragraph [0052] further teaches the program server 22 generates and prepares food lists based on specific goal achievement such as reducing fat intake, lowering cholesterol, losing weight, etc. As such, the program server 22 calculates food intake and then determines a list of foods that fits into the meal plan based on the calculated food intake.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the techniques for generating personalized nutritional recommendations, as taught by Wolf, with the program server for determining the meal plan and sending the order to the delivery system to prepare and deliver the food to the user, as taught by Brown, in order to provide a system and method that measures a healthy diet while making it convenient and easy to place orders, learn about and try new foods that acceptable to their diet program and their measure intake. (Brown, Paragraph [0027]).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura et al. (US 20190156947 A1), disclosing the first algorithm and the second algorithm are respective machine learning models, and the first algorithm is trained to evaluate a different set of anatomical features and a different diagnostic medical condition than the second algorithm. Further disclosing requesting and obtaining a first and second set of clinical data, analyzing the first and second set of clinical data with respective algorithms, identifying a clinical finding, and generating output from the computing system based on the identified clinical finding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123